Citation Nr: 0033954	
Decision Date: 12/29/00    Archive Date: 01/08/01	

DOCKET NO.  96-46 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.  This is an appeal from an August 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, Committee on Waivers and Compromises which 
denied entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.  The basis for the 
decision was that there had been bad faith on the part of the 
veteran in the creation of the overpayment by failing to 
report the full amount of his family income.  The overpayment 
is in the amount of $1,835.  


REMAND

The record reflects that in May 1992 the veteran was awarded 
improved disability pension of $51 per month commencing 
September 1, 1991, based on his Social Security benefits of 
$8,698 per year.  His wife was included as a dependent on his 
award.  

On eligibility verification reports dated in August 1992, 
August 1993 and September 1994 the veteran indicated that the 
only family income consisted of his Social Security benefits.

In April 1996 the regional office terminated the veteran's 
award of improved disability pension effective September 1, 
1993, due to excess family income including income of his 
spouse.  This action resulted in the overpayment in question. 

The veteran has maintained that he and his wife had a 
premarital agreement and that she kept financial information 
from him.  Based on information provided by the veteran, 
their joint income for 1993 was in excess of the maximum 
permitted to receive improved disability pension for a 
veteran with a spouse.  However, the veteran's income for the 
years 1994, 1995 and 1996 is not clear.

The record further discloses that in his substantive appeal 
the veteran checked the block indicating that he wanted to 
appear personally at a hearing before a member of the Board 
of Veterans' Appeals (Board) in Ohio.  He also indicated that 
he wanted a video conference before a member of the Board.

In November 1999 the regional office scheduled the veteran 
for a video conference hearing before a member of the Board 
on November 16, 1999, at the regional office.  The veteran 
apparently failed to appear for the hearing.  The veteran was 
notified that if he wanted to accept the hearing, he had to 
notify the regional office by signing the attached form and 
returning it to the regional office.  He was informed that if 
the regional office did not receive his response by 
November 12, 1999, it would cancel the hearing and keep him 
on the schedule for a future Board member visit.  The record 
does not indicate that the veteran responded to the regional 
office letter.  

The Board notes that under 38 C.F.R. § 20.700(e) if an 
appellant declines to participate in an electronic hearing, 
his opportunity to participate in a hearing before the Board 
shall not be affected.

In view of the aforementioned matters, the case is REMANDED 
to the regional office:

1.  The veteran should be contacted and 
asked to provide the total amount of 
income received by himself and his spouse 
from all sources for 1994, 1995 and 1996.  

2.  The regional office should schedule 
the veteran for a hearing before a member 
of the Board at the regional office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
disposition in this case.  The veteran need take no action 
unless otherwise notified. 


		
ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



